It is a rule of pleading that, as against a demurrer, a complaint shall be liberally construed, and if it can be held that a cause of action is stated, even though inartistically set forth, a complaint is not obnoxious to demurrer upon the ground of insufficient facts. A different rule applies to a complaint tested by a motion for a change of venue. *Page 109 
A defendant is entitled to be sued in the county of his residence, unless for some special reason the venue of the action may be laid elsewhere. The burden of drafting a complaint which will require a defendant to answer in some county other than that of his residence rests strongly upon the plaintiff.
In this proceeding, the plaintiff is vigorously contending that he is charging the defendants as state officers, and because of the provisions of Rem. Rev. Stat., § 205, may require them to answer his complaint in Grays Harbor county. Four complaints have been drafted. The trial court held, and this court agrees, that, under three of them, the defendants were entitled to a change of venue.
The complaint now before us, while it alleges that the defendants were regularly commissioned officers of the national guard of the state of Washington, and "acting and assuming to act as public officers of the state of Washington," etc., as set forth in the opinion of the majority, is vague, indefinite, and inconclusive, strongly suggesting, as I read it, that the plaintiff seeks to hold the case in Grays Harbor county upon the ground that the defendants are named and charged as public officers, while including inconsistent allegations which will enable him to try the case upon the theory that the defendants were not acting as public officers, but as individuals wrongfully assuming to act as public officers.
It would be a very simple matter to allege that the defendants were public officers, and that, as such, they performed certain acts which plaintiff contends rendered them liable to him in damages. After four attempts, the plaintiff has failed to present any such complaint. Construing the complaint against the pleader, as in my opinion should be done here, I am of the opinion that the motion for change of venue *Page 110 
should be granted, irrespective of whether or not it should be held that an officer of the national guard of this state is a public officer, within the meaning of Rem. Rev. Stat., § 205, above referred to.
I therefore concur in the result reached by the majority.
STEINERT, C.J., and ROBINSON, J., concur with BEALS, J.